                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                    CRIMINAL ACTION NO. 5:09-CR-00042-KDB-DSC

 UNITED STATES OF AMERICA,


     v.                                                            ORDER

 WILLIAM CORNELIUS GIBBS, JR.,

                  Defendant.


          Pursuant to the First Step Act of 2018 and upon Motion of Defendant WILLIAM

CORNELIUS GIBBS, JR. for an Amended Judgment and reduction in sentence, the Court hereby

orders that Defendant’s term of imprisonment and commitment to custodial authorities is reduced

to an aggregate sentence of TIME SERVED PLUS FIVE (5) DAYS. The Government consents

to a reduction in Defendant’s sentence to time served. (Doc. No. 66).

          The Court further ORDERS that the Defendant, upon release from imprisonment, shall be

placed on supervised release for a term of 6 years on Count 1 and 3 years on Count 3, to be run

concurrently, for a total term of supervised release of 6 years.

          All other terms and conditions of Defendant’s sentence remain in full force and effect.

          IT IS SO ORDERED.


                                   Signed: August 6, 2020




          Case 5:09-cr-00042-KDB-DSC Document 67 Filed 08/06/20 Page 1 of 1
